Title: From Thomas Jefferson to William Davies, 31 May 1781
From: Jefferson, Thomas
To: Davies, William


        
          Sir
          Monticello May 31. 1781.
        
        Mr. Patterson and Mr. Southall communicated to me your orders for removing the stores to Henderson’s on the North river, and thence upwards. The superior expediency of removing them to the main river appeared to the council so evident that they had fixed on that river as the proper line of deposit: I have consulted with many gentlemen of judgment now at Charlottesville, and the same measure seems to meet their universel approbation: I must confess it is what I think best. I have therefore taken the liberty of directing Mr. Southall to remove them immediately to the old court house, where they will either be kept or removed to such higher parts of the river as you shall think proper to direct. You will be pleased to determine whether it will be best to have all at one place or to disperse them, on the river. There are some good houses at Irving’s at the mouth of Rockfish. There are houses I beleive at Lynch’s ferry which is near the head navigation of the river and has a very good road leading through the Blue ridge, tho’ should you send a person up the river on purpose it is probable  they may find other houses and perhaps better. I have excepted out of my order to Mr. Southall the arms (about 200 stand) which will be immediately wanting, and the 256 barrels of powder of which article I understand a very great quantity is already gone up James river. These he will carry to the house at Rockfish gap provided by your order.
        After delivering to the Baron as many of the new muskets as he has men, I wish the residue could by any safe route be thrown into the Marquis’s way, as he has militia unarmed. On the 29th. he was at Goldmine creek in Hanover, and the enemy at Hanovertown. Unless they press forward to Fredericksburg, I imagine his retreat will be by Charlottesville towards the Blue ridge. As you are where you can consult with the Baron, be so good as to settle with him the best way of keeping or getting these arms so situated as that the militia coming in to the Marquis may be armed with them. I am with much respect Sir Your most obedt. sert.
        
          Th: Jefferson
        
      